1.Claims 1-13, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for reasons of record—ie, “said ophthalmic lens” at the last two lines lacks antecedent basis.  Also, while applicant removed the occurrences of “technology” in claim 7, they still exist in claim 3.  

2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hall et al 2012/0267030 essentially for reasons of record noting the following.  The substrates of Hall et al are defined in paragraph 0042 as encompassing any of lens components that may have additional deposited layers, including lens blanks, semi-finished lens blanks and lens wafers—see the last two lines for these features.  Clearly, a lens wafer with additional coatings would include a functional wafer and the other component would constitute the instant substrate. 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 12 and 21 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hall et al 2012/0267030 essentially for reasons of record noting the following.
It is not really clear from applicant’s response exactly why the disclosure of Hall et al is not considered to meet claims 1-3, 10 and 12.  Indeed, as noted in paragraph 2, supra, Hall et al is directed to forming a composite lens from a substrate and a functional wafer.  Concerning the matching of the curvatures for the two components, applicant is referred to paragraphs 0047 and 0050, where such is clearly taught.  Ie, the wafer would have a first desired shape with a first preformed face that would be defined by first geometrical characteristics—ie, radius of curvature—and the first –ie, matching—curved face of the substrate would be manufactured to second geometrical characteristics that would depend on the first geometrical characteristics so that both matching faces of the wafer and the substrate would have the same radius of curvature.  This is exactly what is claimed and taught at paragraphs 0047 and 0050 of Hall et al.  It is submitted that the formation of the radius of curvature of the first curved face of the substrate would inherently-- or obviously-- be carried out so that desired ophthalmic properties are either maintained or provided as set forth in newly added claim 21.  Indeed, the formation of the two components is desirably done so that both have the 
4.Claims 4, 8, 9, 11, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 2012/0267030 essentially for reasons of record as set forth in paragraph 3, supra, and paragraph 5 of the previous action.

5.Claims 5-7 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 2012/0267030 in view of either of Keane et al 2011/0299031 or Allione et al 2015/0241714 essentially for reasons of record as set forth in paragraph 3, supra and paragraph 6 of the previous action.

6.Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive. Applicant characterizes Hall et al in a manner which is inconsistent with the entirety of the disclosure found therein.  While it is true that Hall et al can apply different amounts of adhesive to correct the mismatch in radius of curvature—ie, geometrical characteristic-- between the two components, as argued by applicant, it is also quite clear that any mismatch is to be reduced or eliminated as much as possible by using the instant method.  Again, applicant is referred to paragraphs 0047 and 0050 in particular in this regard.  The argument with respect to newly added claim 21 has essentially been addressed in paragraph 3, supra.  While applicant suggests that an adhesive layer that can be used between two components of different curvature is unrelated to providing or maintaining ophthalmic properties, such is not persuasive.  This is particularly so if the curvatures of the components are not different, but in fact are made to be the same as paragraphs 0047 and 0050 of Hall et al disclose.  Hence, the claims must stand rejected in spite of applicant’s arguments.  Indeed, 

7.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742